FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           July 11, 2019
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 PAULA J. CRAMPTON,

       Plaintiff - Appellant,

 v.                                                          No. 18-5075
                                                   (D.C. No. 4:17-CV-00074-GBC)
 COMMISSIONER, SSA,                                          (N.D. Okla.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, MATHESON, and CARSON, Circuit Judges.
                 _________________________________

      Paula J. Crampton, formerly known as Paula Jo Sams, applied for disability

insurance benefits (DIB) and supplemental security income (SSI). The

Commissioner of the Social Security Administration (SSA) denied her application,

and the district court affirmed the denial of benefits. Exercising jurisdiction under

28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                 I. BACKGROUND

       Ms. Crampton was employed as a nurse until May 2009. She asserts that she

has been unable to work since August 9, 2011, due to health problems. Ms. Crampton

filed for DIB and SSI in 2013 and 2014, respectively, at the age of 39. She alleged the

following physical and mental impairments: degenerative disc disease and issues with

her lumbar and cervical spine, bone spurs, shoulder and neck pain, migraine headaches,

left arm and elbow pain, knee pain and swelling, ankle swelling, numbness in her hands

and fingers, asthma, obesity, and anxiety and depression.

      In evaluating her application for benefits, the Administrative Law Judge (ALJ)

and the district court painstakingly recounted Ms. Crampton’s medical history and

treatment for the relevant time period, 2011 to 2015, see R., Vol. 1 at 15-23, 913-19.1

We incorporate those accounts herein.

      Three doctors assessed Ms. Crampton’s physical limitations: (1) Benjamin

Roberts, D.O., an agency doctor who performed a consultative examination on August

30, 2014; (2) Karl K. Boatman, M.D., an agency doctor who reviewed Ms. Crampton’s

medical records and rendered an opinion on September 9, 2014, that she can perform

light work; and (3) Brent W. Laughlin, M.D., a treating physician and primary care

provider who completed a medical source statement during an office visit on October 8,

2015. Drs. Boatman and Laughlin also opined about Ms. Crampton’s ability to work




      1
         Some of the pages in the record contain two different page numbers. We
refer to the smaller numbers on the bottom right.
                                           2
given her physical limitations. We incorporate the district court’s careful summaries of

these opinions as well. See id. at 919-21.

       The Commissioner denied Ms. Crampton’s application for benefits, both

initially and on reconsideration. Ms. Crampton then obtained a hearing before an ALJ,

at which both she and a vocational expert testified. The ALJ issued a written decision

in November 2015. He applied the familiar five-step sequential evaluation process used

to assess social security claims, see 20 C.F.R. § 404.1520(a)(4), and found that

Ms. Crampton was not disabled during the relevant time period.

       At step one, the ALJ stated that Ms. Crampton has not engaged in substantial

gainful activity since August 9, 2011, her alleged onset date. The ALJ then found the

following severe impairments at step two: “Degenerative Disc Disease lumbar and

cervical spine post 2011 lumbar fusion, migraine headaches, asthma, knee pain primarily

left post surgery, left elbow and shoulder pain post-surgery, obesity, anxiety and

depression.” R., Vol. 1 at 12. At step three, the ALJ concluded these impairments are

not presumptively disabling.

       At step four, the ALJ found Ms. Crampton has the following residual functional

capacity (RFC):

             [T]he claimant has the [RFC] to perform a full range of
             sedentary work . . . except as follows: Stooping and
             crouching can be done only occasionally. No overhead
             reaching left side. Handling and fingering limited to frequent.
             Avoid exposure to concentrated levels of fumes, dusts,
             gasses, odors, poor ventilation, or other respiratory irritants. .
             ..



                                             3
              Due to mental impairments, claimant can understand,
              remember, and carryout simple or intermediate level
              instructions, and perform simple and some tasks of
              intermediate level difficulty under routine supervision, such
              that she is capable of doing simple or at most semi-skilled
              work. Claimant can relate to supervisors and coworkers on a
              superficial and work related basis, and can adapt to a work
              situation. Occasional incidental contact with the public is
              allowed.

Id. at 14-15. Applying these limitations, the ALJ determined that Ms. Crampton cannot

return to her past relevant work as a highly skilled nurse.

       Finally, at step five, the ALJ considered Ms. Crampton’s age, education, work

experience, and RFC and found she can perform unskilled, sedentary jobs existing in

significant numbers in the national economy—namely, clerical mailer, assembler, and

stuffer. Because Ms. Crampton can adjust to other work, the ALJ did not deem her to be

disabled under the SSA.

       The SSA’s Appeals Council denied Ms. Crampton’s request for review, making

the ALJ’s determination the final decision for purposes of judicial review. See Krauser v.

Astrue, 638 F.3d 1324, 1327 (10th Cir. 2011). The district court affirmed the ALJ’s

decision.2 Ms. Crampton filed this timely appeal.

                                    II. DISCUSSION

                                 A. Standard of Review

       We review de novo the district court’s ruling in a social security case and

“independently determine whether the ALJ’s decision is free from legal error and


       2
        The parties agreed to proceed before a magistrate judge under 28 U.S.C.
§ 636(c).
                                              4
supported by substantial evidence.” Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009) (internal quotation marks omitted). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. (internal quotation marks omitted). “In reviewing the ALJ’s

decision, we neither reweigh the evidence nor substitute our judgment for that of the

agency.” Vigil v. Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015) (internal quotation

marks omitted).

                         B. Preservation of Issues for Appeal

      Although Ms. Crampton was represented by counsel through the district court

proceedings, she is now proceeding pro se. Because Ms. Crampton appears pro se,

we afford her filings a liberal construction. See Garza v. Davis, 596 F.3d 1198, 1201

n.2 (10th Cir. 2010). Even so, we “cannot take on the responsibility of serving as

[her] attorney in constructing arguments and searching the record.” Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

      Ms. Crampton’s arguments on appeal are difficult to follow because she does

not comply with Federal Rule of Appellate Procedure 28, which requires an

appellant’s opening brief to “contain . . . appellant’s contentions and the reasons for

them, with citations to the authorities and parts of the record on which the appellant

relies.” Fed. R. App. P. 28(a)(8)(A). She seems to make two separate arguments:

(1) she was brought up “to smile [her] way through [her] pain” and not to complain,

Aplt. Opening Br. at 3, so it was unfair for the ALJ to focus on her external

appearance while ignoring her subjective complaints of disabling symptoms; and

                                           5
(2) the ALJ did not give appropriate weight to the opinion of her treating physician,

Dr. Laughlin.

       Only the second argument is properly before us because the sole error that

Ms. Crampton identified in district court was the ALJ’s “fail[ure] to properly

consider the opinion of the treating physician.” R., Vol. 1 at 895. This court will

“consider issues not raised or argued in the district court only in the most unusual

circumstances, which may include issues regarding jurisdiction and sovereign

immunity, instances where public interest is implicated, or where manifest injustice

would result,” Bylin v. Billings, 568 F.3d 1224, 1231 (10th Cir. 2009) (internal

quotation marks omitted). Not one of those circumstances is present here, and

Ms. Crampton has not offered a compelling reason to excuse her failure to raise the

first issue before the district court. She makes only generalized statements about

ineffective assistance of counsel.

                 C. Weight Assigned to Treating Physician’s Opinion

       We turn to Ms. Crampton’s argument that the ALJ failed to give the opinion of

her treating physician, Dr. Laughlin, “proper weight.” Aplt. Opening Br. at 4; see also

Aplt. Reply Br. at 8 (“While the ALJ may have followed the five step sequential

evaluation for assessing disability, I do not believe he gave the proper weight to . . . Dr.

Laughlin’s medical opinion.”). She states generally that the ALJ should not have

“discredited a [doctor] who treated [her] for over 10 years,” Aplt. Opening Br. at 4, and




                                             6
“given more weight to Dr. Boatman’s findings after just one visit,” Aplt. Reply Br. at

12.3 For the reasons that follow, this argument is not persuasive.

1. Dr. Laughlin’s Opinion

      We start by examining the substance of Dr. Laughlin’s opinion. On October 8,

2015, he completed a medical source statement regarding Ms. Crampton’s ability to do

physical work-related activities. See R., Vol. 1 at 873-76. It is unclear whether he

understood the evaluation would be used for social security purposes, as his treatment

notes for that day reference the “FMLA” (the acronym for the Family and Medical

Leave Act) as the “[c]hief [c]omplaint,” id. at 869.

      Dr. Laughlin opined that Ms. Crampton did not have mental limitations, but his

opinion included the following physical limitations:

       Ms. Crampton can occasionally lift and/or carry less than ten pounds;

       she can stand and/or walk less than two hours in an eight-hour workday
        because standing more than ten minutes exacerbates her back pain;

       she must periodically alternate between sitting and standing to relieve pain or
        discomfort;

       she is limited in pushing and pulling due to problems with her left shoulder and
        left knee;

       although she can frequently feel and finger, she can only occasionally reach in
        all directions and handle due to shoulder bursitis and carpal tunnel syndrome;

       she can occasionally balance and stoop but can never climb, kneel, crouch, or
        crawl due to aggravation of the low back and knee pain;




      3
        Ms. Crampton seems to be confusing Dr. Boatman (who reviewed her medical
records) with Dr. Roberts (who conducted a consultative examination).
                                            7
       her ability to maintain attention and concentration on work tasks throughout an
        eight-hour day is significantly compromised because she takes narcotic
        medications;

       she should limit exposure to hazards because her balance is affected by her
        back and knee and she could fall; and

       she should limit exposure to dust, humidity and wetness, fumes, odors,
        chemicals, and gases due to her asthma.

In formulating these limitations, Dr. Laughlin relied on Ms. Crampton’s decreased range

of motion, observed pain, and evidence of previous surgery.

2. Background Law

      A treating physician’s opinion usually receives more weight than other

physicians’ opinions “since these sources are likely to be the medical professionals

most able to provide a detailed, longitudinal picture of [the claimant’s] medical

impairment(s) and may bring a unique perspective to the medical evidence.”

20 C.F.R. § 404.1527(c)(2). But this is not always the case.

      In evaluating a treating physician’s opinion, “the ALJ must complete a

sequential two-step inquiry, each step of which is analytically distinct.” Krauser,
638 F.3d at 1330. First, the ALJ must consider whether the opinion is entitled to

controlling weight. A treating physician’s opinion is entitled to controlling weight if

it is both “well-supported by medically acceptable clinical or laboratory diagnostic

techniques” and “[]consistent with other substantial evidence in the record.” Id.;

accord 20 C.F.R. § 404.1527(c)(2). An ALJ may discount the opinion if it is

inconsistent with the weight of the evidence or if it assesses restrictions without

explanation or support. See, e.g., Allman v. Colvin, 813 F.3d 1326, 1332

                                            8
(10th Cir. 2016) (inconsistent with record); White v. Barnhart, 287 F.3d 903, 907-08

(10th Cir. 2002) (no explanation for new restrictions).

      Second, if the opinion is not entitled to controlling weight, “the ALJ must

make clear how much weight the opinion is being given (including whether it is

being rejected outright) and give good reasons, tied to the factors specified in

[20 C.F.R. §§ 404.1527 and 416.927] . . . for the weight assigned.” Krauser,
638 F.3d at 1330. Those factors are:

              (1) the length of the treatment relationship and the frequency
              of examination; (2) the nature and extent of the treatment
              relationship, including the treatment provided and the kind of
              examination or testing performed; (3) the degree to which the
              physician’s opinion is supported by relevant evidence;
              (4) consistency between the opinion and the record as a
              whole; (5) whether or not the physician is a specialist in the
              area upon which an opinion is rendered; and (6) other factors
              brought to the ALJ’s attention which tend to support or
              contradict the opinion.

Id. at 1331 (internal quotation marks omitted). The ALJ need not explicitly discuss

all six factors if he otherwise provides good reasons for the weight given to the

treating source’s opinion—e.g., if he cites contrary, well-supported medical evidence

and shows the treating source “did not have the opportunity to see or did not give

weight to contrary evidence showing the [claimant’s] greater functional capacity.”

Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007).

3. Analysis

      In determining Ms. Crampton’s RFC, the ALJ afforded “little weight” to

Dr. Laughlin’s opinion, R., Vol. 1 at 21. The ALJ characterized Dr. Laughlin’s opinion


                                            9
as “inconsistent with the other evidence of record” and found that “the limitations

provided by Dr. Laughlin are extreme and not supported by the overall evidence of

record.” Id. He provided numerous examples, including Ms. Crampton’s improved

condition at appointments with Tulsa Pain Consultants on May 18, 2015, and June 15,

2015; an internal inconsistency within Dr. Laughlin’s own opinion; results in the

normal range at the examination by Dr. Roberts and at earlier appointments with other

doctors; an evaluation by Eric Edgar, M.D., at Neurology L.L.P.C., who concluded that

Ms. Crampton was exaggerating her symptoms; and Ms. Crampton’s own inconsistent

statements.

      For substantially the same reasons set forth in the district court’s order, see R.,

Vol. 1 at 926-28, we agree that substantial evidence supports the ALJ’s allocation of

“light weight” to Dr. Laughlin’s medical opinion and his reliance on Dr. Boatman’s

opinion. The ALJ discussed the totality of the medical record and gave “good

reasons” why Dr. Laughlin’s opinion was inconsistent with that record. See id. at

1330; see also Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (acknowledging

that “the ALJ is entitled to resolve any conflicts in the record”). He also carefully

explained why he relied on Dr. Boatman’s opinion “to the extent it stands for the

proposition that claimant is capable of at least sedentary work” yet also “provided

some additional limitation[s] based on more recent medical records,” R., Vol. 1 at 24.

Of the opinions rendered, Dr. Boatman’s was the most comprehensive.

      Dr. Boatman also reviewed Dr. Roberts’ report, Dr. Laughlin’s medical records,

and the medical records of several specialists (including James L. Griffin, M.D., and

                                           10
Antoine I. Jabbour, M.D., at Tulsa Bone and Joint and Andrew F. Revelis, M.D., Martin

L. Martucci, M.D., and Brad Helton, PA-C, at Tulsa Pain Consultants). Moreover, as

the district court explained, Ms. Crampton did not present any evidence that she

experienced a significant deterioration of symptoms after Dr. Boatman rendered his

opinion. See id. at 927-28.4

                                   III. CONCLUSION

       The ALJ’s decision to give the treating physician’s opinion little weight was

supported by substantial evidence. We affirm the district court’s order upholding the

Commissioner’s denial of benefits.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




       4
         In challenging the ALJ’s assessment of the medical opinions, Ms. Crampton
disagrees with certain statements in the doctors’ reports (e.g., that she had been on a
cruise). But the ALJ relied on the record presented to him, and Ms. Crampton had the
opportunity to contest the reports in the administrative proceedings. Moreover, even if
we could accept the alleged discrepancies in her favor, “no reasonable administrative
factfinder, following the correct analysis, could have resolved the factual matter in any
other way.” Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004). Ms. Crampton
also provides details about what tasks and activities she is currently capable of
performing, but we cannot consider new evidence on appeal. See Selman v. Califano,
619 F.2d 881, 884-85 (10th Cir. 1980) (“We must decide the appeal on the record made
below.”).
                                            11